Appellant insists that his Bill of Exception No. 3 was not duplicitous.
Whether the bill is subject to that objection is immaterial, for we did consider the bill, and especially as same relates to the argument of the county attorney.
What we held was that, in view of the issues arising in the case, the large quantity of intoxicating liquor found in appellant's possession, and the trial court's prompt withdrawal of the argument complained of from the consideration of the jury, reversible error was not reflected.
The motion for rehearing is overruled.
Opinion approved by the Court.